Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments filed 4/13/2022, with respect to claims 1-11 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 4 has been withdrawn. The 35 UCS 103 rejection of claims 1-11 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed.
The most pertinent prior arts are Keiichi and Sunderman. In combination the prior arts teach the limitations of independent claims 1 and 12 except for the limitations of “and wherein the magneto-optical system is configured to obtain indications angle classification using supervised machine learning algorithm, running in the central processing unit, in order to distinguish if the indication represents either a characteristic of the asset or a defect, and obtain an inspection baseline of the actual condition of the asset.” Although the prior arts teach a magneto-optical system for guided wave inspection, there is no evidence that anticipates nor renders obvious the limitation above. One of ordinary skill in the art would not have further modified the combination of Keiichi and Sunderman to arrive at the claimed invention which includes a supervised machine learning algorithm which can “distinguish if the indication represents either a characteristic of the asset or a defect, and obtain an inspection baseline of the actual condition of the asset.” Further distinctions between the prior arts and claimed invention can be found on pages 8-9 in the remarks filed on 4/13/2022. For these reasons, claims 1-18 are now in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863